Citation Nr: 1019373	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to March 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in August 2004.  A transcript of the hearing 
is associated with the claims file.

Claims for service connection for a specific psychiatric 
disability may encompass claims for service connection for 
all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 
23 Vet.App. 1, 5 (2009).  Accordingly, the Board has 
recharacterized the issue. 

The case was previously before the Board on two occasions in 
April 2005 and March.  In each instance, it was remanded for 
additional development with respect to the claimed inservice 
stressors.  Unfortunately, additional development action is 
required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2003, the Veteran filed a claim for service connection 
for PTSD.  

The Veteran had active duty from July 1978 to March 1985.  
There is no evidence of any symptoms of, or treatment for, 
any psychiatric disorder during service.  After this period 
of active duty, the Veteran apparently had inactive duty in 
Reserves.  An April 1990 Periodic Non-Flying examination 
report is of record and indicates that the Veteran was in the 
"USAFR," Air Force Reserve.  This report also reveals a 
normal psychiatric clinical evaluation and the attached 
report of medical history does not indicate the presence of 
any psychiatric symptoms.  

The first evidence of a psychiatric disability is a group of 
VA records dated in April 2003.  At this time, the Veteran 
was hospitalized for symptoms of hearing voices and a recent 
suicide attempt.  Several different psychiatric diagnoses 
were made at that time, including depression and brief 
psychotic episode.

In May 2003, the Veteran filed his claim for service 
connection for PTSD.  He submitted a requested statement 
detailing his alleged inservice stressors in June 2003.  This 
statement does not indicate any specific stressor.  Rather it 
is a rambling letter making various assertions of "trauma," 
autoimmune disease, shell shock, and battle fatigue.  
However, the evidence clearly establishes that the Veteran 
did not serve in combat, or during a period of war.  

In July 2003, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  This is the first 
time the Veteran specified his claimed in service stressors.  
He claimed that while stationed at Fort Sill, Oklahoma that a 
solider shot his friend in the "butt."  The perpetrator 
then returned to the barracks and killed himself.  He also 
alleged that another solider committed suicide while he was 
stationed in Germany, and that he was "told" of an 
automobile accident.  He also reported the recent death of 
his brother as a post-service stressor.  Based on these 
unconfirmed stressors, and the medical evidence of record, 
the diagnosis was:  brief psychotic disorder, by history; 
Major depressive disorder with psychotic features; and PTSD.  
The examiner specifically referred to the stressors at Fort 
Sill when making the PTSD diagnosis.  

In August 2004, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  He testified that on Easter 
Sunday 1982 (April 11, 1982), while he was stationed at Fort 
Sill, he was shot in the butt and then the perpetrator turned 
the gun on himself and committed suicide.  Later in his 
testimony, he stated that it was another solider that was 
shot in the butt.

Again, the Veteran had active duty from July 1978 to March 
1985.  His service personnel records reveal that he was 
stationed at Fort Sill, Oklahoma from January 9, 1981 to 
April 28, 1982.  Multiple attempts have been made verify the 
Veteran's stressors, generally to no avail.  Most recently, a 
request to the U.S. Army Criminal Investigative Division 
(CID) was made.  The CID response in November 2009 was 
inaccurate as it provided records from 1972, a decade before 
the Veteran's claimed stressor.  When clarification was 
requested, a January 2010 hand written note on a fax cover 
sheet merely indicates "No Record DAW 1/26/10."  This seems 
to be an inadequate response, as it is unclear whether CID or 
VA personnel are indicating no records.  Accordingly, 
additional stressor verification is required.  

The RO should advise the veteran to submit alternate forms of 
evidence to support his claim of service connection for PTSD 
in compliance with the notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-65 (1992).

Another VA psychiatric Compensation and Pension examination 
is also necessary with respect to the claim for service 
connection, because of recent changes in the law.  See 
Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  When the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than his service records or 
evidence of behavioral changes that might 
constitute credible supporting evidence 
of his purported in-service stressor.  
Specific examples of corroborating 
alternative evidence should be provided.  
In particular, he should be given the 
opportunity to present statements of 
friends, family, and former service 
members attesting to any change in his 
behavior or events he confided to them.

2.  Tell the Veteran to provide a list 
containing the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been 
treated for his claimed psychiatric 
disabilities since his separation from 
service in 1985.  Subsequently, and after 
securing the proper authorizations where 
necessary, obtain all the records of 
treatment from all the sources listed by 
the veteran, which are not already on 
file.  Also, obtain all the records of 
any treatment at VA facilities, which are 
not already on file.  

3.  Make one last attempt to verify the 
Veteran's stressor.  Contact CID and 
request any and all investigation 
reports for incidents of shootings and 
suicides at Fort Sill, Oklahoma, for 
the time period January 1981 - May 
1982.  Specifically provide the 
Veteran's unit information for this 
period, which was A Battery, 2nd 
Battalion, 12th Field Artillery.  
Specifically request a negative 
response be provided if no information 
is available.  

4.  Make a finding as to whether any of 
the Veteran's claimed stressors are 
verified by credible supporting 
evidence.

5.	Schedule the Veteran for a VA 
examination for psychiatric disorders.  
The examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders, the examiner 
should attempt to specify which 
symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of post-
traumatic stress disorder is 
appropriate, the examiners should 
specify the stressor(s) that caused the 
disorder.  The examiner is to provide:

*	The diagnoses of any psychiatric 
disorders present.

*	An opinion as to whether it is as 
least as likely as not (50 percent or 
greater probability) that any current 
psychiatric disability is the result 
of the Veteran's active military 
service. 

The report of examination must include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation, which the examiner feels 
would be helpful, should to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) for 
any mental disorder diagnosed.  It is 
imperative that the examiner include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

6.  Review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the medical report does not include 
adequate responses to the opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

7.  Following the above, readjudicate 
the Veteran's claim for service 
connection for a psychiatric 
disability, on direct and presumptive 
bases.  Specifically consider whether 
any psychiatric disorder warrants 
service connection.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
an opportunity to respond.  Then, the 
case should be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

